Citation Nr: 1018974	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-31 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether the claims of entitlement to service connection 
for bilateral hearing loss, low back disability, bilateral 
knee disability, and right hip disability may be reconsidered 
under a merits analysis in view of prior unappealed September 
1995 and July 2000 rating decisions.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for low back 
disability.

4.  Entitlement to service connection for bilateral knee 
disability.

5.  Entitlement to service connection for right hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to January 
1973, and from January 1973 to January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2005, a 
statement of the case was issued in August 2006, and a 
substantive appeal was received in September 2006.

In April 2010, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this proceeding is associated with the claims file.

A claim of entitlement to service connection for tinnitus was 
received in December 2003, which was further discussed during 
the April 2010 Board hearing, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.

All issues of entitlement to service connection under a 
merits analysis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1995 RO rating decision denied entitlement to 
service connection for hip disability; the Veteran was 
notified of his appellate rights, but did not appeal the 
decision.

2.  A July 2000 RO rating decision denied entitlement to 
service connection for bilateral hearing loss, low back 
disability, and bilateral knee disability; the Veteran was 
notified of his appellate rights, but did not appeal the 
decision.

3.  Certain evidence received since the RO's September 1995 
and July 2000 rating decisions includes relevant official 
service department records.


CONCLUSIONS OF LAW

1.  A September 1995 RO rating decision denied entitlement to 
service connection for hip disability; the Veteran was 
notified of his appellate rights, but did not appeal the 
decision.  38 U.S.C.A. § 7105 (West 2002).

2.  A July 2000 RO rating decision denied entitlement to 
service connection for bilateral hearing loss, low back 
disability, and bilateral knee disability; the Veteran was 
notified of his appellate rights, but did not appeal the 
decision.  38 U.S.C.A. 
§ 7105 (West 2002).

3.  Certain evidence received since the RO's September 1995 
and July 2000 rating decisions includes relevant official 
service department records.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(c) (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran's underlying claims are for entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).

Additionally, for Veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as arthritis and 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran filed a claim of entitlement to service 
connection for hip disability in September 1994.  In support 
of his claim, the evidence of record contained VA treatment 
records, VA examination reports from April 1991 and December 
1994, private treatment records, and an incomplete copy of 
service personnel records.  In a September 1995 rating 
decision, the RO denied entitlement to service connection for 
hip disability on the basis of lack of evidence showing an 
in-service hip injury during service.  In February 2000, the 
Veteran filed a claim of entitlement to service connection 
for bilateral hearing loss, low back disability, and 
bilateral knee disability.  In support of his claim, the new 
evidence of record included Social Security Administration 
(SSA) records, private treatment records, and VA medical 
records.  In a July 2000 rating decision, the RO denied 
entitlement to service connection for bilateral hearing loss 
(listed as ear injuries), low back disability, and bilateral 
knee disability on the basis of lack of evidence showing a 
possible relationship to service.  The Veteran was informed 
of these decisions and of his appellate rights with respect 
thereto, but he did not file timely notice of disagreements.  
Therefore, the RO decisions became final.  38 U.S.C.A. 
§ 7105(c).  

Prior final decisions may be reopened and considered on the 
merits if new and material evidence is received.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  In the present case, a review of 
the RO's November 2004 rating decision reopened the Veteran's 
claim for bilateral knee disability and low back disability, 
and the August 2006 statement of the case reopened the claim 
for bilateral knee disability.  The Board notes that the RO 
did discuss new and material evidence with regard to the 
Veteran's bilateral hearing loss claim.  The RO has denied 
all issues on the merits, and the present appeal ensued.

The Board notes, however, that this is a case where 
additional relevant official service department records were 
received in August 2004 (service treatment records) and 
January 2008 (service personnel records (DA Form 2-1)).  
Under such circumstances, there is no need to undertake a new 
and material evidence analysis to determine if the claim 
should be reopened.  38 C.F.R. § 3.156(c) specifically 
provides that in such a case the claim will be reconsidered.  
Accordingly, the Board finds that the issue of entitlement to 
service connection for bilateral hearing loss, low back 
disability, bilateral knee disability, and right hip 
disability are in appellate status under a merits analysis.

Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations at this time.  See generally 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  It is anticipated that any 
VCAA deficiencies will be remedied by the actions taken by 
the RO as directed in the remand section of this decision.


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss, low back disability, bilateral knee disability, 
and right hip disability may be reconsidered under a merits 
analysis despite the prior unappealed September 1995 and July 
2000 rating decisions.  To this extent, the appeal is 
granted, subject to the directions set forth in the following 
remand section of this decision.


REMAND

Bilateral Hearing Loss

Briefly, the Veteran contends that he is entitled to service 
connection for bilateral hearing loss as a result of acoustic 
trauma incurred during active duty.

Service treatment records show that the Veteran underwent a 
medical examination in March 1975, which included testing of 
his auditory acuity.  The audiological evaluation showed 
puretone thresholds, in decibels, as follows:

Hertz 	500	1000	2000	3000	4000
Right	0	0	0	-	0
Left	55	65	55	-	80

The Veteran's ears were clinically evaluated as abnormal.

During the Veteran's military separation examination in 
October 1975, the Veteran's auditory acuity was clinically 
evaluated as normal.  The audiological evaluation showed 
puretone thresholds, in decibels, as follows:

Hertz 	500	1000	2000	3000	4000
Right	0	0	0	-	0
Left	0	0	0	-	0

However, the Veteran noted hearing loss on his Report of 
Medical History, which was completed in connection with the 
separation examination.

The first post-service evidence of the Veteran's claimed 
hearing loss disability is shown from a VA medical 
examination administered in April 1991.  During the 
examination, the Veteran denied any hearing loss; however, 
the examiner noted that the Veteran had hearing loss.  The 
Veteran was also found to have hearing loss during a February 
1996 VA general medical examination.  VA treatment records 
document that audiological tests performed in September 1997 
showed that the Veteran had mild to moderate high frequency 
sensorineural hearing loss above 2000 Hertz in the right ear, 
and a mild to moderately severe sensorineural hearing loss 
above 500 Hertz in the left ear.

In support of his claim, the Veteran submitted a VA medical 
opinion from physician, dated in July 2006.  The physician 
stated that she was the Veteran's primary care provider since 
1994, and that she had consulted with Audiology while 
managing the Veteran's medical care.  The physician opined 
that it was more likely than not that the Veteran's bilateral 
moderate to severe high frequency hearing loss was caused by 
his active duty military service.  The physician stated that 
her opinion was based on sound medical principle, clinical 
knowledge, and her experience as the Veteran's primary care 
provider.

In September 2008, the Veteran underwent a VA audiological 
examination in connection with this appeal.  The examiner 
diagnosed the Veteran with bilateral, symmetrical, high 
frequency sensorineural hearing loss of a mild to severe 
degree; the Veteran met the criteria for hearing loss 
disability for VA purposes in both ears.  The examiner 
concluded that it was less likely as not that the Veteran's 
bilateral hearing loss was caused by or the result of his in-
service noise exposure, given that the Veteran's enlistment 
and separation medical examinations indicated normal hearing 
bilaterally via puretone thresholds.

Unfortunately, the Board finds that the September 2008 VA 
opinion is inadequate.  In this regard, the Board notes the 
VA examiner did not discuss the Veteran's March 1975 
audiological evaluation (which documented a left ear hearing 
loss disability), the Veteran's October 1975 Report of 
Medical History (in which he noted hearing loss), or the July 
2006 VA medical opinion (which provided a positive nexus 
opinion).  See Hensley v. Brown, 5 Vet. App. 155 (1993).  
Therefore, the Board finds that the VA examiner did not 
provide an adequate rationale.

In this case, the Board is presented with an evidentiary 
record which is not entirely clear.  VA has a duty to assist 
claimants in the development of facts pertinent to their 
claims, and VA must accomplish additional development of the 
evidence if the record currently before it is inadequate.  
See 38 U.S.C.A. § 5103A(d)(2).  Unfortunately, the Board 
finds that there is currently insufficient competent medical 
evidence on file for making a decision on the claim.  In this 
regard, the Board notes that the July 2006 VA medical opinion 
appears to conflict with the September 2008 VA medical 
opinion.  In order to afford the Veteran every consideration 
with his appeal, the Board believes that scheduling the 
Veteran for another VA examination for his claimed bilateral 
hearing loss is appropriate in this case.  See Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (holding that the Board 
has a duty to remand a case if further evidence or 
clarification of the evidence is essential for a proper 
appellate decision); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (holding that a remand is appropriate when an 
examination report is inadequate).  See also Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007).  Therefore, the 
Board finds that obtaining an additional medical opinion 
would be beneficial in order to reconcile the current 
conflicting medical opinions of record. 



Lower Back, Knees, and Right Hip

In this case, the Veteran contends that he is entitled to 
service connection for low back disability, bilateral knee 
disability, and right hip disability.  Briefly, the Veteran 
contends that these disabilities are related to repeat 
parachute landing falls during service.

Regrettably, the record as it stands is currently inadequate 
for the purpose of rendering a fully informed decision.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the AMC/RO is required 
in order to fulfill its statutory duty to assist the Veteran 
to develop the facts pertinent to the claim.  Littke v. 
Derwinski, 1 Vet. App. 90, 92-93 (1990).  The Board finds 
that additional development is necessary prior to final 
appellate review.

Central to this case is the question of the frequency and 
number of the Veteran's parachute landing falls during 
service.  The Veteran's DD Form 214 shows that he received 
the Parachutist Badge and completed basic airborne training; 
his DA Form 2-1 shows that he was assigned to a basic 
airborne from June 1972 to July 1972.  A service treatment 
record from October 1972 documents that the Veteran had 
complaints of low back pain.  The record also documents that 
the Veteran was placed on profile for one week, which 
included no physical training (PT) or parachuting.  The Board 
notes that the clinician's specific instruction for no 
parachuting infers that the Veteran was involved in parachute 
jumping after July 1972.  The Veteran also had complaints of 
low back pain in March 1975.  In August 2004, the Veteran 
stated that he was required to do parachute landing falls at 
least every three months.  During the April 2010 Board 
hearing, the Veteran testified that he was a paratrooper and 
jumped at least once every three months, which was required 
in order for him to receive his jump pay.  Given this 
evidence, the Board finds that the Veteran's frequency and 
number of the parachute landing falls during service is not 
entirely clear from the record.

The Board finds that additional information regarding the 
Veteran's involvement in parachute jumping would be 
beneficial because the clinicians who provided medical 
opinions in this case based their opinions on the length of 
time the Veteran was involved in parachute jumping, as well 
as the frequency of his jumps.  In support of his claim, the 
Veteran submitted a VA medical opinion from physician, dated 
in July 2006.  The physician opined that it was more likely 
than not that the Veteran's knee arthritis and low back pain 
were caused by his active duty military service.  The 
physician further stated that she believed that the Veteran's 
repeated parachute landing falls during active military duty 
are directly related to his current severe knee pain, lower 
back pain, and hip pain.  The physician's opinion was based 
on the premise that the Veteran served as a paratrooper from 
1972 to 1976, and averaged three jumps per month.  In 
September 2008, the Veteran underwent a VA medical 
examination in connection with his claimed low back 
disability, bilateral knee disability, and right hip 
disability.  The examiner diagnosed the Veteran with 
degenerative arthritis of the lumbar spine with 
anterolisthesis of L5 on S1, symptomatic; degenerative 
arthritis of the right knee, symptomatic; patellofemoral 
syndrome of the left knee; and right hip strain.  The 
examiner concluded that it was less likely as not that the 
Veteran's current knee, back, and hip disabilities are due to 
his parachute jumps for the period of June 30, 1972 to July 
20, 1972.  Since the two physicians' assumptions of the 
Veteran's parachute jumping history varied so immensely, the 
Board finds that a remand for gathering more information 
pertaining the Veteran's involvement in parachute jumping is 
required.

In addition, the Board finds that the record is unclear as to 
whether all the Veteran's service treatment and personnel 
records have been obtained.  In this regard, the Veteran 
testified during his April 2010 Board hearing that all of his 
service medical records have not been associated with his 
claims file, and that his DD Form 214 (for the time period 
from March 1972 to January 1973) lists an incorrect social 
security number, which may be the reason for why some of his 
records are missing.  [The Board also notes that at least two 
service treatment records in the claims file also list this 
same different social security number beginning with a 9.]  
The RO requested that the National Personnel Records Center 
(NPRC) furnish copies of the Veteran's service treatment 
records in August 2004, and his service personnel records (in 
December 2007).  However, the RO did not include Veteran's 
March 1972 to January 1973 service dates, nor did it notify 
NPRC that the Veteran's records could potentially be filed 
under an alternative social security number (the incorrect 
one beginning with a 9 as listed on the  DD Form 214 for the 
period March 1972 to January 1973).  In addition, the Veteran 
testified that he received treatment in connection with a 
parachute landing fall from the Womack Army Medical Center in 
Fort Bragg, North Carolina.  Thus, it appears that the 
Veteran may have received additional relevant medical 
treatment during service, that the associated treatment 
records are not in the claims file, and that the treatment 
records would be pertinent to his claim.  In light of the 
above, the Board believes it appropriate to again request the 
Veteran's service treatment and personnel records.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Finally, the Board notes that the record documents that the 
Veteran applied for Social Security Administration (SSA) 
disability benefits, was denied benefits, and submitted a 
request for reconsideration.  The Board finds that the record 
is unclear as to whether the RO requested SSA records 
regarding the Veteran's request for reconsideration.  The 
Board finds that the SSA records would be relevant to the 
current appeal because at least part of the Veteran's claim 
was based on his hip disability.  Regardless of whether SSA 
disability benefits were granted or denied, VA must make 
efforts to obtain any relevant medical evidence and/or 
administrative decisions regarding any claim by the Veteran 
for SSA disability benefits.  On remand the AMC/RO must 
either obtain relevant records associated with any claim by 
the Veteran for SSA disability benefits, or, if the records 
do not exist or are not obtainable, obtain a negative reply 
from the SSA.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; 
Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Baker v. 
West, 11 Vet. App. 163, 169 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should take appropriate 
action to request and obtain all medical 
records and administrative decisions (not 
already of record) associated with any 
claim for SSA disability benefits.  If the 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
be clearly documented in the claims file.

2.  The AMC/RO should take appropriate 
action to obtain and associate with the 
claims file any service personnel records 
(not already of record).  The Veteran's 
correct dates of service (from March 1972 
to January 1976) and alternative social 
security number (beginning with a 9 as 
incorrectly listed on the Veteran's  DD 
Form 214 for the period March 1972 to 
January 1973) should be taken into 
consideration when searching for records.  
The Board is particularly interested in 
records pertaining to the Veteran's 
involvement it parachute jumping and his 
jump pay.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims file.

3.  The AMC/RO should take appropriate 
action to obtain and associate with the 
claims file any service treatment records 
(not already of record).  The Veteran's 
correct dates of service (from March 1972 
to January 1976) and alternative social 
security number (beginning with a 9 as 
incorrectly listed on the Veteran's  DD 
Form 214 for the period March 1972 to 
January 1973) should be taken into 
consideration when searching for records.  
The Board is particularly interested in 
treatment records from the Womack Army 
Medical Center in Fort Bragg, North 
Carolina.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims file.

4.  The AMC/RO should schedule the Veteran 
for a VA audiological examination to 
ascertain the nature and etiology of his 
claimed bilateral hearing loss.  It is 
imperative that the claims folder be 
reviewed in conjunction with the 
examination (to specifically include the 
March 1975 audiological evaluation).  Any 
medically indicated special tests should 
be accomplished, and all special tests and 
clinical findings should be clearly 
reported. 

After reviewing the claims file and 
examining the Veteran, the examiner should 
offer an opinion as to whether any 
bilateral hearing loss identified is at 
least as likely as not (i.e., 50 percent 
or higher degree of probability) related 
to his active duty service or any incident 
therein.

The examiner should specifically attempt 
to reconcile the July 2006 and September 
2008 VA medical opinions.

All opinions and conclusions expressed 
must be supported by a complete rationale.

5.  Thereafter, any additional development 
deemed appropriate should be undertaken by 
the AMC/RO, including additional 
examination(s) of the Veteran's low back, 
knees, or right hip if necessary.  See 38 
C.F.R. 
§ 3.159(c).  See also Barr v. Nicholson, 
21 Vet. App. 303, 311-12 (2007); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

6.  The AMC/RO should read the examination 
report(s) obtained, and ensure that all 
requested opinions have been answered.

7.  Then, the issues on appeal should be 
readjudicated under a merits analysis.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


